Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. Election/Restrictions
Where claim 1 is incorporated into previously withdrawn claims 13. Claims 13-17 are rejoined for examination. The previous restriction is withdrawn.

Response to Arguments
Applicant's arguments filed 5/12/2021 have been fully considered but they are not persuasive as they are applied to claims 1-1


Claim1 has no significant structure and is just a broad valve with pressure biasing. Arguments make reference to steady state arrangements in Van Weelden and argues that in no situation does biasing occur as result of pressure.  Van Weelden is primarily biased by a spring 50 that biases the poppet (valve member) closed.
Applicant arguments apply primarily to a deenergized as in paragraph  35.

Van Weelden  discloses “As a practical result, the greater pressure from the compression or rebound chamber 24 or 26 is present on both sides of the poppet 43, thereby enabling force from the first spring 50 to hold the poppet 43 firmly against the valve seat 42.” (paragraph 39)

.
In response to applicant's argument that Claims 11 and 12 cannot use the cited references., the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Bushman just discloses that oil field components use valves, and where there is no specific structure of the Van Weelden valve precluding it from being used in an oil field the combination is seen as a reasonable combination.

Rejections of claims 1-4, 6-8 and 11-12 are maintained

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Weelden (US Patent Application 2009/0020382).

Regarding claim 1. 
Van Weelden discloses an apparatus comprising (Figures 2-7):
 a valve including a hollow body and an inner sealing assembly positioned in the hollow body such that the inner sealing assembly can be moved between an open position and a closed position to selectively control flow along a flow path through the valve, (poppet (43) sits against or is off valve seat (45) whether valve is in an closed or open position)
wherein the inner sealing assembly includes a piston (“bore 36 in the piston body 34” (paragraph [0026)), the flow path includes a bore of the piston that allows flow through the piston, and the valve is configured such that pressure within the valve from a fluid in the flow path within the valve biases the inner sealing assembly toward the closed position to stop flow through the valve.

“A stationary pilot valve body 49 projects into the poppet 43 which is 
able to slide over the pilot valve body against the force of a first spring 50 


Regarding claim 2. 
 The apparatus of claim 1, wherein the valve is a hydraulically actuated valve.
	“The components of the piston 30 define a hydraulic circuit that is 
depicted schematically in FIG. 4.” (paragraph [0032])


Regarding claim 3. The apparatus of claim 2, wherein the piston isolates a control chamber within the hollow body from the flow path through the valve, and the valve facilitates routing of hydraulic fluid into the control chamber to actuate the valve by driving the inner sealing assembly to the open position. 
The area under the piston 34 can be seen as the claimed chamber.
“an annular second poppet surface 35 is exposed to pressure in an interior chamber 39 formed between the poppet and the valve seat 42.” (paragraph [0023]

Regarding claim 4. The apparatus of claim 1, wherein the inner sealing assembly includes a poppet coupled to the piston.
Pilot valve body (49) connected to piston acts upon or is coupled to poppet (43).


Regarding claim 6. The apparatus of claim 4, wherein the poppet includes a sealing surface configured to seal against a mating surface of the valve when the inner sealing assembly is in the closed position.

Bottom of poppet (43) seats against surface (42) of hollow body.

Regarding claim 7. The apparatus of claim 6, wherein the hollow body includes the mating surface of the valve against which the sealing surface of the poppet is configured to seal. 

Bottom of poppet (43) seats against surface (42) of hollow body.

Regarding claim 8. The apparatus of claim 6, wherein the valve includes a seat installed in the hollow body, and the seat includes the mating surface of the valve against which the sealing surface of the poppet is configured to seal.

Bottom of poppet (43) seats against surface (42) (seat) of hollow body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Weelden (US Patent Application 2009/0020382) in view of Bushman (US Patent 9,422,789).

Regarding claim 11. 
Van Weelden discloses the apparatus of claim 1, 



Bushman teaches an oilfield component “As will be appreciated, the surface equipment 14 can include a variety 
of devices and systems, such as pumps, power supplies, cable and hose reels, a 
rotary table, a top drive, control units, a gimbal, a spider, and the like, in 
addition to the drilling rig.  The stack equipment 18, in turn, can include a 
number of components, such as blowout preventers, that enable control of fluid 
from the well 12.  Similarly, the riser equipment 16 can also include a variety 
of components, such as riser joints, flex joints, a telescoping joint, fill 
valves, a diverter, and control units, some of which are depicted in FIG. 2 in 
accordance with one embodiment.”(Column 3 lines 30-40)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use a valve as disclosed by Van Weelden with an oilfield component as taught by6 Bushman. It would be predictable to arrange a valve with either an inlet or outlet port to be able to enable or stop flow through a desired flow path.



Regarding claim 12.  
Van Weelden discloses the apparatus of claim 11, 

Van Weelden does not disclose wherein the port is an annulus outlet port of the oilfield component.

Bushman teaches an oilfield component “As will be appreciated, the surface equipment 14 can include a variety of devices and systems, such as pumps, power supplies, cable and hose reels, a rotary table, a top drive, control units, a gimbal, a spider, and the like, in addition to the drilling rig.  The stack equipment 18, in turn, can include a 
number of components, such as blowout preventers, that enable control of fluid 
from the well 12.  Similarly, the riser equipment 16 can also include a variety 
of components, such as riser joints, flex joints, a telescoping joint, fill 
valves, a diverter, and control units, some of which are depicted in FIG. 2 in 
accordance with one embodiment.”(Column 3 lines 30-40)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to use a valve as disclosed by Van Weelden with an oilfield component as taught by6 Bushman. It would be predictable to arrange a valve with either an inlet or outlet port to be able to enable or stop flow through a desired flow path.
Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references disclose receiving a second fluid in combination with the other steps of independent claim 18.
None of the cited references disclose receiving an oilhead component with all of the limitations of independent claim 13.

Claims 5 and 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Barss, whose telephone number is 571-270-1129.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN R BARSS/Examiner, Art Unit 3753